GREG        A B B O T T




                                               March 19,2007


The Honorable Susan Combs                                  Opinion No. GA-053 1
Texas Comptroller of Public Accounts
Post Office Box 13528                                      Re: Application of section 103.001(b) of the
Austin, Texas 7871 1-3528                                  Texas Civil Practice and Remedies Code to a
                                                           claim filed by one of the Tulia defendants
                                                           (RQ-0523-GA)

Dear Comptroller Combs:

        Your predecessor in office requested an opinion on the interpretation of Texas Civil Practice
and Remedies Code, section 103.OO 1(b).' Chapter 103 of the Civil Practice and Remedies Code
provides for compensation to persons who have been wrongfully imprisoned. See TEX.CIV.PRAC.
& REM. CODE ANN. ch. 103 (Vernon 2005). Claims for compensation are filed with the
Comptroller's judiciary section. See id. 5 103.051(a). Section 103.001(a) states the criteria for
entitlement to compensation for wrongful imprisonment while section 103.001(b) provides the
following restriction on entitlement to compensation under section 103.OO 1(a):

                         (b) A person is not entitled to compensation under
                  Subsection (a) for any part of a sentence in prison during which the
                  person was also serving a concurrent sentence for another crime to
                  which Subsection (a) does not apply.

Id.   5 103.001
        The question about section 103.OO 1(b) arose in connection with a wrongful imprisonment
compensation claim filed by a Tulia defendant. The request letter recited the well-publicized facts
of the Tulia prosecutions:

                  In July 1999, 46 individuals, nearly all African Americans, were
                  arrested in Tulia by a local drug task force and charged with the sale
                  of small amounts of cocaine. Most of those charged were either


         'Letter from Honorable Carole Keeton Strayhorn, Comptroller of Public Accounts, to Honorable Greg Abbott,
Attorney General of Texas, at 1 (Aug. 15, 2006) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter Request Letter].
The Honorable Susan Combs - Page 2            (GA-0531)



                convicted in the 242nd District Court of Swisher County or entered
                into plea bargains to avoid the risk of a certain conviction. . . .

                Following a state investigation and an investigation of the undercover
                agent involved in the arrests, the arrests and convictions were
                discredited. In August 2003, the Governor pardoned 35 of the
                individuals who had been convicted.

Request Letter, supra note 1, at 1.

        The Comptroller received a claim for compensation under chapter 103 from a Tulia
defendant who was among those pardoned by the Governor. See id. At the time of the Tulia
prosecutions, this individual had a previous conviction for an unrelated felony offense in Potter
County involving possession of a controlled substance. See id. at 2. The individual had been granted
probation for the Potter County offense and thus was not serving a sentence in prison prior to the
Tulia prosecutions. Solely because of the Tulia arrest and conviction, his probation for the Potter
County offense was revoked. Id. As a result, this individual served time in prison for the unrelated
drug offense in Potter County concurrently with the time served in prison for the Tulia conviction.
Id. The request letter pointed out that these facts raise an issue under section 103.001(b) of the Civil
Practice and Remedies Code, which provides that a person is not entitled to compensation "for any
part of a sentence in prison during which the person was also serving a concurrent sentence for
another crime to which Subsection (a) does not apply." TEX.CIV.PRAC.& REM. CODEANN.$
103.001(b) (Vernon 2005). Your predecessor also stated that claims of similarly situated Tulia
defendants would soon be filed, and asked whether she might approve a claim for compensation
under chapter 103, Civil Practice and Remedies Code, "where there is a complete concurrency
between the sentence for the wrongful imprisonment and for an unrelated offense if the concurrency
occurred solely because of the wrongful imprisonment." Request Letter, supra note 1, at 2.

        The task before us is to determine the meaning of section 103.001(b). The primary objective
in construing a statute is to ascertain and give effect to the Legislature's intent. See Tex. Dep 't of
Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex. 2004); McIntyre v. Ramirez, 109
S.W.3d 741,745 (Tex. 2003). In discerning the Legislature's intent, the courts begin with the "plain
and common meaning of the statute's words." State ex rel. State Dep 't ofHighways &Pub. Transp.
v. Gonzalez, 82 S.W.3d 322,327 (Tex. 2002). If the statutory language is unambiguous, we must
interpret it according to its terms. See McIntyre, 109 S.W.3d at 745. We follow these rules of
statutory construction in addressing the meaning of section 103.001.

        Section 103.001(a) provides that a person is entitled to compensation if:

                        (1) the person has served in whole or in part a sentence in
                prison under the laws of this state; and

                        (2) the person:
The Honorable Susan Combs - Page 3                  (GA-053 1)



                               (A) has received a full pardon on the basis of innocence
                          for the crime for which the person was sentenced . . . .

TEX.CIV.PRAC.& REM.CODEANN. 5 103.001(a) (Vernon 2005). There appears to be no dispute
that section 103.001(a) by itself applies to the Tulia defendant at issue: he "sewed in whole or in
part a sentence in prison under the laws of this state" and "received a full pardon on the basis of
innocence" for the Tulia conviction. See id.; Request Letter, supra note 1, at 1. However, under
section 103.OO1(b), a defendant who serves a concurrent sentence in prison for an unrelated crime
is not entitled to compensation if section 103.001(a)does not also apply to that concurrent sentence.
TEX.CIV.PRAC.& REM. CODEANN. 5 103.001(b) (Vernon 2005). Because the Tulia defendant
sewed "a sentence in prison" for the unrelated crime, the determinative issue is whether the full
pardon was for "the crime for which" the defendant sewed the concurrent sentence. See id. 5
103.001(a) (emphasis added).

        The plain and common meaning of the word "for" in this context is "because of." See
MERRIAM-WEBSTER'S             COLLEGIATEDICTIONARY    488 (1 lth ed. 2003). While it is true that the
concurrent sentence in prison was sewed because of the unrelated crime, it is equally true that such
sentence was served because of the Tulia crime. And even though the pardon was applicable directly
to, and only to, the Tulia crime, it was applicableto both prison sentences. Thus, in accordance with
section 103.001(a), the defendant "received a full pardon on the basis of innocence for the crime for
which" both prison sentences were sewed. See TEX. CIV. PRAC. & REM. CODE ANN.
5 103.001(a) (Vernon 2005). In sum, but for the wrongful Tulia conviction the defendant would not
have served the concurrent prison sentence, and thus subsection (a)(Z)(A) applies to the concurrent
sentence, and thus subsection (b) does not eliminate the defendant's entitlement to compensation for
the Tulia ~ e n t e n c e . ~

       Accordingly, the Comptroller may approve a claim for compensation under chapter 103 of
the Civil Practice and Remedies Code where there is a concurrencybetween the prison sentences for
the wrongful imprisonment and for an unrelated offense if the concurrent sentence was served solely
because of the wrongful conviction.




         'Note that any such "but-for" analysis would not include a crime that would not have been committed but for
the conviction (e.g., assault committed by the defendant while in prison for the pardoned crime). A sentence for such
a crime is not served "because of' the pardoned conviction. See TEX.CN. PRAC.& REM.CODEANN.ij 103.001(a)(2)
(Vernon 2005).
The Honorable Susan Combs - Page 4          (GA-053 1)



                                     S U M M A R Y

                     Chapter 103 of the Civil Practice and Remedies Code
              authorizes the Comptroller of Public Accounts to approve a claim for
              compensation for wrongful imprisonment where the sentence for the
              wrongful imprisonment was served concurrently with a sentence for
              an unrelated offense that was served in prison solely because of the
              wrongful conviction.

                                            Very p l y yours,




                                            ~ t t o w e r a ofl Texas


KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee